In an action to recover damages for false arrest and malicious prosecution, defendant appeals from an order of the Supreme Court, Rockland County, dated August 18, 1975, which denied her motion for summary judgment. Order modified, on the law, by adding to the decretal paragraph thereof, after the word "denied”, the following: "except that defendant is granted partial summary judgment as to such part of the single cause of action alleged in the complaint as seeks to recover damages for false arrest.” As so modified, order affirmed, without costs or disbursements. No fact issues were presented on this appeal. There is an issue of fact with respect to so much of the single cause of action as seeks to recover damages for malicious prosecution. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.